FILED
                           NOT FOR PUBLICATION                              MAY 20 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50447

              Plaintiff - Appellee,              D.C. No. 2:07-cr-00341-JFW-1

  v.
                                                 MEMORANDUM *
VICTOR RAMIREZ MARTINEZ,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                           Submitted January 28, 2011 **
                              Pasadena, California

Before: PREGERSON, GRABER, and WARDLAW, Circuit Judges.

       Victor Ramirez Martinez appeals, arguing that the 77-month sentence

imposed following his conviction under 8 U.S.C. § 1326 is substantively

unreasonable. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The record as a whole “‘reflects rational and meaningful consideration of the

factors enumerated in 18 U.S.C. § 3553(a).’” United States v. Ressam, 629 F.3d
793, 827 (9th Cir. 2010) (quoting United States v. Tomko, 562 F.3d 558, 568 (3d

Cir. 2009)). The court addressed Ramirez’s medical problems – and Ramirez’s

concerns about the level of care provided by the Bureau of Prisons (BOP) – at

length, ordered that Ramirez receive a full medical evaluation, and recommended

that Ramirez be sent to an appropriate medical facility. The district court,

moreover, sentenced Ramirez to the very bottom of the correct Guidelines range

after concluding that Ramirez has apparently turned his life around. In light of the

totality of the circumstances, Ramirez’s sentence is not substantively unreasonable.

See United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc).

      Although Ramirez’s allegations, if true, appear to support an Eighth

Amendment challenge to the conditions of imprisonment, in that the BOP may be

acting with deliberate indifference to Ramirez’s medical problems, that does not

support Ramirez’s argument that his sentence is unreasonable. As the district court

observed, Ramirez may raise concerns about his medical care in an administrative

complaint or lawsuit.

      AFFIRMED.




                                          2